ORDER
In light of Hedgpeth v. Pulido, 555 U.S. -, 129 S.Ct. 530, — L.Ed.2d — *1041(2008), which vacated the judgment of this court, 487 F.3d 669, and remanded, we in turn remand this case to the district court for further proceedings in accordance with the Supreme Court’s determination that the appropriate standard of review in a case under the Antiterrorism and Effective Death Penalty Act of 1996 is harmless error, rather than structural error, when a jury is instructed on alternative theories of guilt.
REMANDED.